Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2021 has been entered.
 
Claims 1-18 and 21-35 have been examined.

Response to Arguments

Applicant’s arguments filed on 11/4/21 have been considered but they are moot in view of new ground of rejection.


Allowable Subject Matter

Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, overcoming the 35 U.S.C. 112th (b) rejections, and overcoming the double patenting rejection.

Reason for Allowance

	The following is an examiner’s statement of reasons for allowance: The prior arts fail to teach the invention for an IOT network, comprising: a plurality of IOT network nodes, each node comprising at least one CPU, memory, firmware, an operating system, and I/O for communicating with other nodes; wherein a first MDTU (Multimode Data Transmit Unit) is one of said plurality of IOT network nodes and includes a transceiver configured to receive data from different sensors based on transmission modes or protocols; wherein said plurality of IOT network nodes comprises a plurality of MDTU sensors, each one of said plurality of MDTU sensors being configured to provide sensor data to-said first MDTU; wherein the transceiver of said first MDTU 1s configured to retransmit the sensor data from each one of said plurality of-MDTU sensors to at least one other node of the IOT network; wherein said first MDTU is configured to split a stream of data originating from one sensor into distinct streams and to transmit the distinct streams of data along different communication paths; a cloud controller; wherein said cloud controller is configured to communicate policies and tasks to plural nodes of said plurality of IOT network nodes; and wherein said cloud controller is configured to determine policies and tasks to transmit to said plural nodes based at least in part upon data received by said cloud controller from nodes of said IOT network; wherein said cloud controller is configured to execute periodic triggers, application layer triggers, and device awareness triggers; and wherein said cloud controller is configured to execute application layer triggers when said cloud controller finds no periodic trigger.
Double Patenting 
	
Instant Application

1. A novel IOT network, comprising:

wherein a first MDTU (Multimode Data Transmit Unit) is one of said plurality of IOT network nodes and includes a transceiver configured to receive data from different sensors based on transmission modes or protocols;
wherein said plurality of IOT network nodes comprises a plurality of MDTU sensors, each one of said plurality of MDTU sensors being configured to provide sensor data to said first MDTU;
wherein the transceiver of said first MDTU is configured to retransmit the sensor data from each one of said plurality of MDTU sensors to at least one other node of the IOT network; and
wherein said first MDTU is configured to split a stream of data originating from one sensor into distinct streams and to transmit the distinct streams of data along different communication paths.



1. A novel IOT network, comprising:



firmware, an operating system, and I/O for communicating with other nodes;

wherein a first MDTU is one of said plurality of IOT network nodes;




a plurality of first MDTU sensors, wherein each one of said plurality of first MDTU
sensors is designed to provide sensor data of a physical parameter to the said first MDTU;


wherein said MDTU is configured to retransmit sensor data from each one of said
plurality of first MDTU sensors in the form of message data units to at least one other node of the IOT network.

10. The IOT network of claim 1 wherein said first MDTU is configured to split a stream
of data originating from one sensor into distinct streams and to transmit the distinct streams of data along different communication paths.



Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 10 of U.S. Patent Application 17519614 in view of Rao, U.S. Patent 9,736,699. Claims 1 and 10 of Application 17519614 do not claim a transceiver configured to receive data from different sensors based on transmission modes or protocols. Rao teaches a MDTU includes a transceiver configured to receive data from different sensors based on transmission modes or protocols (col. 3, lines 45-56; col. 11, lines 24-31, e.g., mobile device includes a transceiver to receive data from different IOT sensors based on transmission modes or protocols).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Rao’s teaching because by doing so it would allow a system to collect different sensor data for efficient transmission [col. 1, lines 21-33; col. 7, lines 1-2]

This is a provisional obviousness-type double patenting rejection.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 10 of U.S. Patent Application 17519616 in view of Rao, U.S. Patent 9,736,699.  Please see the same reason for being unpatentable over claims 1 and 10 of U.S. Patent Application 17519614 in view of Rao, U.S. Patent 9,736,699 set forth above. This is a provisional obviousness-type double patenting rejection.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 10 of U.S. Patent Application 17519617 in view of Rao, U.S. Patent 9,736,699.  Please see the same reason for being unpatentable over claims 1 and 10 of U.S. Patent Application 17519614 in view of Rao, U.S. Patent 9,736,699 set forth above. This is a provisional obviousness-type double patenting rejection.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 10 of U.S. Patent Application 17519612 in view of Rao, U.S. Patent 9,736,699.  Please see the same reason for being unpatentable over claims 1 and 10 of U.S. Patent Application 17519614 in view of Rao, U.S. Patent 9,736,699 set forth above. This is a provisional obviousness-type double patenting rejection.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 10 of U.S. Patent Application 17519615 in view of Rao, U.S. Patent .  Please see the same reason for being unpatentable over claims 1 and 10 of U.S. Patent Application 17519614 in view of Rao, U.S. Patent 9,736,699 set forth above. This is a provisional obviousness-type double patenting rejection.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 10 of U.S. Patent Application 17520751 in view of Rao, U.S. Patent 9,736,699.  Please see the same reason for being unpatentable over claims 1 and 10 of U.S. Patent Application 17519614 in view of Rao, U.S. Patent 9,736,699 set forth above. This is a provisional obviousness-type double patenting rejection.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 10 of U.S. Patent Application 17520740 in view of Rao, U.S. Patent 9,736,699.  Please see the same reason for being unpatentable over claims 1 and 10 of U.S. Patent Application 17519614 in view of Rao, U.S. Patent 9,736,699 set forth above.  This is a provisional obviousness-type double patenting rejection.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 10 of U.S. Patent Application 17520750 in view of Rao, U.S. Patent 9,736,699.  Please see the same reason for being unpatentable over claims 1 and 10 of U.S. Patent Application 17519614 in view of Rao, U.S. Patent 9,736,699 set forth above. This is a provisional obviousness-type double patenting rejection.
 Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 10 of U.S. Patent Application 17520752 in view of Rao, U.S. Patent 9,736,699.  Please see the same reason for being unpatentable over claims 1 and 10 of U.S. Patent  set forth above. This is a provisional obviousness-type double patenting rejection.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 10 of U.S. Patent Application 17520754 in view of Rao, U.S. Patent 9,736,699.  Please see the same reason for being unpatentable over claims 1 and 10 of U.S. Patent Application 17519614 in view of Rao, U.S. Patent 9,736,699 set forth above. This is a provisional obviousness-type double patenting rejection. 
Objection
	The following claims are objected to for the following typographical and/or grammatical error:
Claim 1, line 1, “IOT” should be “Internet of Things (IOT)”; Line 8, “to-said” should be “to said”; Line 10, “of-MDTU” should be “of MDTU”; Claim 2, line 3, “it” should be “the network edge agent”; Claim 6, line 2, “it” should be “said cloud controller”; Claim 7, line 2, “it” should be “said cloud controller”; Claim 15, line 2, “sensor data collected from a plurality of sensors” should be “the sensor data collected from a plurality of sensors” ; Claim 17, line 2, “sensor data collected from a plurality of sensors” should be “the sensor data collected from a plurality of sensors”; Claim 25, line 2, “broad-cast” should be “broadcast” 
Claim Rejections - 35 USC §112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

Claims 1-18 and 21-35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim language in the following claims is not clearly understood:
As per claim 1, line 1, it is unclear what is scope of the term “novel” recited in the claim.
As per claim 12, lines 2, it is unclear whether “sensor hash” within the parenthesis is positively recited in the claim.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 12, 21, 24, 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Rao, U.S. Patent 9,736,699 (hereinafter Rao) in view of Subramanian et al, U.S. patent Application Publication 2015/0312125 (hereinafter Subramanian).

a plurality of IOT network nodes, each node comprising at least one CPU, memory, firmware, an operating system, and I/O for communicating with other nodes (col. 11, lines 24-31, e.g., various IoT devices or sensors communicating with mobile device);
wherein a first MDTU (Multimode Data Transmit Unit) is one of said plurality of IOT network nodes and includes a transceiver configured to receive data from different sensors based on transmission modes or protocols (col. 3, lines 46-56; col. 11, lines 24-31, e.g., mobile device includes transceiver to receive data from various IoT devices or sensors based on transmission modes or protocols);
wherein said plurality of IOT network nodes comprises a plurality of MDTU sensors, each one of said plurality of MDTU sensors being configured to provide sensor data to-said first MDTU (col. 11, lines 24-31, e.g., various IoT devices or sensors transmit data to mobile device using different transmission modes or protocols);
wherein the transceiver of said first MDTU is configured to retransmit the sensor data from each one of said plurality of-MDTU sensors to at least one other node of the IOT network (col. 11, lines 20-32, e.g., various IoT devices or sensors forward data to mobile device and these data are send to a server, another mobile device, tower, AP, network box, switch, etc.); and
wherein said first MDTU is configured to split a stream of data into distinct streams and to transmit the distinct streams of data along different communication paths (col. 6, line 49-col. 7, line 2; col. 11, lines 24-31; col. 10, lines 22-41; col. 17, lines 2-5, 53-67; col. 1, lines 22-33; col. 3, lines 45-56, e.g., mobile device is configured to split a stream of data into parts of streams to be transmitted along different communication paths).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Subramanian’s teaching into Rao’s system in order to allow Rao’s system to receive a stream of data from a sensor/IoT device for efficient transmission [ Rao, col. 1, lines 21-33; col. 7, lines 1-2]
As per claim 2, Rao and Subramanian teach the invention substantially as claimed in claim 1 above.  Rao and Subramanian further teach wherein said first MDTU further comprises a network edge agent configured to receive and implement policies and tasks transmitted to it from a cloud controller (Rao, col. 7, lines 32-36; col. 8, lines 42-53 col. 10, lines 55-67, e.g., mobile device receives rules from cloud controller; Subramanian, abstract; [14][23][32], e.g., edge network device receives rules).
As per claim 3, Rao and Subramanian teach the invention substantially as claimed in claim 1 above.  Rao and Subramanian further teach comprising a cloud controller; wherein said cloud controller is configured to communicate policies and tasks to plural nodes of said plurality of IOT network nodes (Rao, col. 10, lines 55-67; col. 11, line 48-col. 12, line 2; col. 14, lines 63-col. 15, line 28, e.g., cloud controller communicates policies and rules to nodes/devices of IoT network ; Subramanian, abstract; [14][23][32], e.g. communicates rules to devices of IoT network); and 
wherein said cloud controller is configured to determine policies and tasks to transmit to said plural nodes based at least in part upon data received by said cloud controller from nodes of said 
As per claim 4, Rao and Subramanian teach the invention substantially as claimed in claim 3 above.  Rao further teach wherein said cloud controller is programmed to determine and communicate policies and tasks to said plural nodes of said plurality of IOT network nodes that improve at least one of spectral efficiency, resource utilization rate, and real-time ability (col. 11, lines 47-67; col. 1, lines 22-33; col. 6, line 63-col. 7, line 2; col. 14, line 62-col. 15, line 28).
As per claim 5, Rao and Subramanian teach the invention substantially as claimed in claim 3 above.  Rao and Subramanian further teach wherein said cloud controller is configured to execute periodic triggers, application layer triggers, and device awareness triggers (Rao, col. 12, lines 15-22; col. 14, line 64-col. 15, line 28, e.g., cloud controller execute rules based on type of applications; Subramanian, abstract; [18][19], e.g. rules based on type of applications).
As per claim 8, Rao and Subramanian teach the invention substantially as claimed in claim 3 above.  Rao and Subramanian further teach wherein said cloud controller is configured to determine policies and tasks to transmit to said plural nodes based at least in part upon sensor data received by said cloud controller and resulting from measurement of a physical parameter by one of said plurality of first MDTU sensors (Rao, col. 11, line 45-col. 12, line 2; col. 10, lines 55-65; col. 13, lines 35-52; col. 8, lines 43-53, e.g., cloud controller acquires various reading from devices for dynamic routing policies/rules and resulting measurement of physical parameters from devices; Subramanian [32]).
As per claim 9, Rao and Subramanian teach the invention substantially as claimed in claim 1 above.  Rao and Subramanian further teach wherein said first MDTU is configured to transmit sensor data 
As per claim 10, Rao and Subramanian teach the invention substantially as claimed in claim 1 above.  Rao and Subramanian further teach wherein said first MDTU is configured to employ an algorithm for one or more of: latency, power consumption, modulation scheme, coding scheme, transmission cycle, or bandwidth to determine a communication path for the sensor data (Rao, col. 14, line 64-col. 15, line 28; Subramanian [24][75][95]).
As per claim 12, Rao and Subramanian teach the invention substantially as claimed in claim 1 above.  Rao and Subramanian further wherein said first MDTU is configured to execute a sensor hash function on sensor data and transmit the output of the hash function (sensor hash) with corresponding sensor data (Rao, col. 11, lines 20-32; col. 19, lines 30-35, e,g., network/mobile device hashes the received sensor/IoT device data and communicates the data to the server; Subramanian [47]).
As per claim 21, Rao and Subramanian teach the invention substantially as claimed in claim 1 above.  Rao further teach wherein said first MDTU further comprises one or more of an: antenna, mixer, and analog to digital converter (ADC), digital to analog converter (DAC), filter, amplifier, modulator, and demodulator (col. 6, line 50-col. 7, line 24).
As per claim 24, Rao and Subramanian teach the invention substantially as claimed in claim 1 above.  Rao and Subramanian further teach wherein said first MDTU is configured to change encoding of a sensor data (Rao, col. 11, lines 12-31, e.g., IoT device data is received by mobile device using non 
As per claim 27, Rao and Subramanian teach the invention substantially as claimed in claim 1 above.  Subramanian further teach wherein said first MDTU is configured for EDGE computing ([23][24][32]).
As per claim 28, Rao and Subramanian teach the invention substantially as claimed in claim 1 above.  Rao further teach wherein the transceiver is configured to receive data from different sensors based on transmission modes (col. 11, lines 24-32, e.g., session uncritical /nonreliable transmission of various sensors/IoT device data).
As per claim 29, Rao and Subramanian teach the invention substantially as claimed in claim 1 above.  Rao further teach wherein the transceiver is configured to receive data from different sensors based on transmission protocols (col. 2, lines 1-5; col. 11, lines 24-32, e.g., TCP/IP or UDP transmission of various sensors/IoT device data).
As per claim 30, Rao and Subramanian teach the invention substantially as claimed in claim 1 above.  Rao and Subramanian further teach wherein said first MDTU is a digital computer (Rao, col. 2, lines 14-15; Subramanian, [99]).
As per claim 31, Rao and Subramanian teach the invention substantially as claimed in claim 1 above.  Rao and Subramanian further teach wherein the said first MDTU is a management center (MC) system (Rao, col. 7, lines 10-24, e.g., mobile device managing upload of data stream; Subramanian, [23][32], e.g., edge device manages session traffic streams based on instruction/rules).
As per claim 32, Rao and Subramanian teach the invention substantially as claimed in claim 1 above.  Rao and Subramanian further teach wherein said first MDTU is a centralized HUB system (CHS) 
As per claim 33, Rao and Subramanian teach the invention substantially as claimed in claim 32 above.  Rao and Subramanian further teach wherein said CHS comprises one or more of a customer terminal, a keyboard, a printer, a fire alarm, a modem, a TV set top box, a video camera, an ATM, a PDA, a PC, a wireless access point, a mobile phone, an External display, and a TV set (Rao, 320, fig. 3; col. 2, lines 14-15, e.g., mobile device; Subramanian, 120, fig. 1).
Claims 11, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rao and Subramanian in view of Cella et al, U.S. patent Application Publication 2018/0284737 (hereinafter Cella).
As per claim 11, Rao and Subramanian teach the invention substantially as claimed in claim 10 above.  Rao and Subramanian did not teach latency and bandwidth.  Cella teaches wherein said first MDTU stores latency and bandwidth limits of different communication paths in the IOT network and determines which communication path to send at least one of the distinct streams based upon one of the stored latency and bandwidth limits ([2041][2045]-[2047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cella’s teaching into Rao and Subramanian’s system in order to allow network conditions to be use by Rao and Subramanian’s system to optimize the transmission/routing of data.  
As per claim 22, Rao and Subramanian teach the invention substantially as claimed in claim 1 above.  Although Subramanian teaches wherein said first MDTU is configured to receive and to instruct sensor to communicate the sensor data ([32]), however, Rao and Subramanian did not teach communication parameters.  Cella teaches MDTU is configured to instruct sensor communication parameters for communication of the sensor data ([1641][1668]).

As per claim 23, Rao, Subramanian and Cella teach the invention substantially as claimed in claim 22 above.  Cella further teach wherein the sensor communication parameters include one or more of: reception frequencies, frequency band, data rate, transmission power, size of data package, transmission frequencies, data package structure, modulation scheme, information coding scheme, receiver sensitivity, antenna configuration ([1668][1672]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rao and Subramanian in view of Nix, U.S. patent Application Publication 2019/0097793 (hereinafter Nix).
As per claim 13, Rao and Subramanian teach the invention substantially as claimed in claim 1 above.  Although Subramanian teach wherein said first MDTU is configured to use a key generating algorithm with sensor data that results from measurement of a physical quantity and a sensor hash ([32][47][79]), however, Rao and Subramanian did not teach to seed a key generating algorithm.   Nix teaches to seed a key generating algorithm with sensor data that results from measurement of a physical quantity and a sensor hash ([21][55][107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nix’s teaching into Rao and Subramanian’s system in order to allow the key generating algorithm in Rao and Subramanian’s system to be randomly seeded for ensuring the security of Rao and Subramanian’s system (abstract).  
s 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rao and Subramanian in view of Kilner et al, U.S. patent Application Publication 2018/0308024 (hereinafter Kilner).
As per claim 14, Rao and Subramanian teach the invention substantially as claimed in claim 1 above.  Rao and Subramanian did not teach Virtual Reality.  Kilner teaches wherein said IOT network is programmed and/or configured to provide a Virtual Reality (VR) based upon sensor data collected from a plurality of sensors ([14][17][21][45][108][115][118][128][129][176][177]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kilner’s teaching into Rao and Subramanian’s system in order to allow user of Rao and Subramanian’s system to visualize the IoT network, thus improving the user’s ease of understanding in Rao and Subramanian’s system.  
As per claim 15, Rao, Subramanian and Kilner teach the invention substantially as claimed in claim 14 above.  Kilner further teach wherein said IOT network is programmed to determine a time evolution of said VR based upon sensor data collected from a plurality of sensors ([14][17][21][118], e.g., progression of time of the VR based on sensor data feeds).
As per claim 17, Rao, Subramanian and Kilner teach the invention substantially as claimed in claim 15 above.  Kilner further teach, wherein said IOT network is programmed to run simulations by varying sensor data collected from a plurality of sensors to time evolution of simulations ([141][118][143][176][177], e.g., run independent simulations of scenes by changing sensor data to different color and size to change in time of the simulation).
As per claim 18, Rao, Subramanian and Kilner teach the invention substantially as claimed in claim 17 above.  Kilner further teach wherein said IOT network is configured to store results of simulations for at least one of geographic region abnormalities and logical region abnormalities .
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rao and Subramanian in view of Teng et al, U.S. patent Application Publication 2009/0323937 (hereinafter Teng).
As per claim 25, Rao and Subramanian teach the invention substantially as claimed in claim 1 above.  Although Rao and Subramanian teach wherein said first MDTU is configured to use a hash function (Rao, col. 11, lines 20-32; col. 19, lines 30-35; Subramanian ([32][47][79]), however Rao and Subramanian did not teach receive a network value broad-cast or IP multicast for a hash function.  Teng teaches to receive a network value broad-cast or IP multicast for a hash function ([25]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Teng’s teaching into Rao and Subramanian’s system in order to allow key generation in Rao and Subramanian’s system to be seeded with a broadcast value for ensuring the security of Rao and Subramanian’s system
As per claim 26, Rao, Subramanian and Teng teach the invention substantially as claimed in claim 25 above.  Teng further teach wherein said first MDTU is configured to receive a time value and apply the time value in the hash function (abstract; [52][35]).
Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Rao and Subramanian in view of Ghibril et al, U.S. patent Application Publication 2019/0164087 (hereinafter Ghibril).
As per claim 34, Rao and Subramanian teach the invention substantially as claimed in claim 32 above.  Although Subramanian teach wherein said first MDRU is a centralized HUB system (CHS) (e.g., edge network device, 120, fig. 1), however, Rao and Subramanian did not teach said CHS is built into a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ghibril’s teaching into Rao and Subramanian’s system in order to allow different type of edge devices in Rao and Subramanian’s system to be used to collected sensor data, thus increasing the flexibility of design choice in Rao and Subramanian’s system
As per claim 35, Rao and Subramanian teach the invention substantially as claimed in claim 32 above.  Although Subramanian teach wherein said first MDRU is a centralized HUB system (CHS) (e.g., edge network device, 120, fig. 1), however, Rao and Subramanian did not teach said CHS is built into a TV set top box.  Ghibril teaches wherein said CHS is built into a TV set top box ([31], e.g., edge device is a set-top box).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ghibril’s teaching into Rao and Subramanian’s system in order to allow different type of edge devices in Rao and Subramanian’s system to be used to collected sensor data, thus increasing the flexibility of design choice in Rao and Subramanian’s system
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rao, Subramanian and Kilner in view of Cella.
As per claim 16, Rao, Subramanian and Kilner teach the invention substantially as claimed in claim 15 above.  Rao, Subramanian and Kilner did not teach VR predicts a predetermined event.  Cella  teaches wherein said IOT network is programmed to transmit instructions when said time evolution of said VR predicts a predetermined event ([228], e.g., sending instruction for turning on or off sensors based on turning on or off sensors in permutations over time, tracking success outcomes such as contributing to success in predicting a failure).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454